Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 2022 has been entered.
2.           Claims 13, 15-16, 18-22, and 24 are pending in this application. 



Claim Interpretation
3.         The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data processing arrangement” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
5.         The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.     Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  A proper dependent claim shall not conceivably be infringed by anything which would not also infringe the base claim. In this case, the dependent claim 20 recites “A non-transitory computer-readable medium … to execute any of the methods according to claim 13." Applying the infringement test, what is needed to infringe claim 20 is, for example, a non-transitory computer-readable medium such as CD-ROM or floppy disk having computer executable code that if and when executed would cause a computer to do any of the methods according to claim 13. However, such a non-transitory computer-readable medium would not infringe the methods according to claim 13, since the non-transitory computer-readable medium itself never performs any of the method steps recited in claim 13. In other words, mere possession of such a non-transitory computer-readable medium would infringe claim 20, but this is not enough to infringe the method claim 13. As a result, claim 20 is improper dependent claim. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.




Claim Rejections - 35 USC § 101
7.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

8.      Claims 13, 15-16, 18-22, and 24 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 13, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a system and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receiving financial transaction data relating to a plurality of nodes…, determining an adjacency matrix and a transition matrix from the received transaction data, determining a centrality parameter for a node in a transaction network…, treating the given node as an absorbing node thereby simulating a faulty node, obtaining an adjusted transition matrix by removing outgoing connection of the given node from the transition matrix, determining a fundamental matrix indicative of centrality parameter of the given node, determining an average distance between pairs of nodes…, and determining vulnerability of the financial transaction network in an event of a failure of the given node, which is a method of organizing human activity (fundamental economic principles or practices including hedging, insurance, mitigating risk), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of receiving financial transaction data relating to a plurality of nodes…, determining an adjacency matrix and a transition matrix from the received transaction data, determining a centrality parameter for a node in a transaction network…, treating the given node as an absorbing node thereby simulating a faulty node, obtaining an adjusted transition matrix by removing outgoing connection of the given node from the transition matrix, determining a fundamental matrix indicative of centrality parameter of the given node, determining an average distance between pairs of nodes…, and determining vulnerability of the financial transaction network in an event of a failure of the given node, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer system, and using the computer system to perform receiving, determining, treating, obtaining, and determining steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, determining, treating, obtaining, and determining steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Moreover, the claim recites the additional limitations “wherein a given transaction from a first node to a second node is represented as an outgoing connection from the first node to the second node in the transaction network” which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in page 10, lines 13-23 of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “wherein a given transaction from a first node to a second node is represented as an outgoing connection from the first node to the second node in the transaction network” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “wherein a given transaction from a first node to a second node is represented as an outgoing connection from the first node to the second node in the transaction network” do not providing any improvements to the computer functionality, improvements to the network, improvements to the user device, they are just merely used as general means for collecting and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “wherein a given transaction from a first node to a second node is represented as an outgoing connection from the first node to the second node in the transaction network” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “wherein a given transaction from a first node to a second node is represented as an outgoing connection from the first node to the second node in the transaction network”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network, improvements to the user device, they just merely used as general means for collecting and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 16 recites assigning ranks to one or more node portfolios.…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 20-22, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 20 directed to medium, independent claim 21 directed to a software system, independent claim 22 directed to a system, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 13. 
          Accordingly, claims 13, 15-16, 18-22, and 24 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

           Regarding to claim 21, the claim is directed to functional descripted material per se (software per se) because the claim recites software modules which are not store in any computer medium. Therefore, the claim is non-statutory.




Allowable Subject Matter
9.           Claims 13, 15-16, 18-22, and 24 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “determining a centrality parameter for a node in the financial transaction network, wherein the centrality parameter for a given node is determined by:  treating the given node as an absorbing node thereby simulating a faulty node, obtaining an adjusted transition matrix by removing outgoing connections of the given node from the transition matrix, and determining a fundamental matrix indicative of centrality parameter of the given node, based on the adjusted transition matrix.”



                                             Response to Arguments/Amendment
10.       Applicant's arguments with respect to claims 13, 15-16, 18-22, and 24 have been fully considered but are not persuasive.

             Claim Rejections - 35 USC § 101
             Claims 13, 15-16, 18-22, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
            In response to the Applicant’s arguments, the Examiner submits that  the step of “determining an average distance between pairs of nodes…, determining vulnerability of the financial transaction network in an event of a failure of the given node based on a rank of the given node, wherein the rank of the given node is determined based on the centrality parameter corresponding to the given node, and wherein the highest ranks indicate most important and most disruptive institutions in the financial transaction network”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
           In response to the Applicant’s arguments, the Examiner submits that  the new feature added “determining an average distance between pairs of nodes…, determining vulnerability of the financial transaction network in an event of a failure of the given node based on a rank of the given node, wherein the rank of the given node is determined based on the centrality parameter corresponding to the given node, and wherein the highest ranks indicate most important and most disruptive institutions in the financial transaction network” is not integrated into a practical application because the processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of determining step) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
             Moreover, the new feature added “determining an average distance between pairs of nodes…, determining vulnerability of the financial transaction network in an event of a failure of the given node based on a rank of the given node, wherein the rank of the given node is determined based on the centrality parameter corresponding to the given node, and wherein the highest ranks indicate most important and most disruptive institutions in the financial transaction network”  does not providing any improvements to the computer functionality, improvements to the network, improvements to the user device, it does not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
              The Applicant did not response to the rejection regarding to claim 21, the claim is directed to functional descripted material per se (software per se) because the claim recites software modules which are not store in any computer medium. Therefore, the claim is non-statutory.
              According, the 101 rejection is maintained.


          
                                                            Conclusion
11.         Claims 13, 15-16, 18-22, and 24 are rejected.
12.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Zoldi et al. (US 2017/0140384) disclose a system and method as using archetype-based n-grams based on an event sequence of the real-time transactions, the n-grams providing a probability based on a specific sequence of behavioral events and their likelihood, and in which high probability n-grams represent typical behaviors of customers in a same peer group, and low probability n-grams represent rare event sequences and increased risk.
            Chari et al. (US 2016/0364794) disclose identifying fraudulent transactions. Transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels.
             Eder (US 2004/0215551) discloses an automated method and system for defining, measuring and continuously monitoring the matrix of value and the matrix of risk for a multi-enterprise commercial organization.
            Srinivasa Rao et al. (US 2021/0182859) disclose a system and method for modifying existing rules of an existing anti-money laundering software system to reduce false alerts.

13.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
November 4, 2022